LEWIS,’ J.
Appellant commenced this action t.o recover possession of certain personal property, consisting of poles, posts, ties, and other material, purchased from defendant McKinley, claimed to be in possession of the Brainerd Lumber & Mercantile Company. Respondent answered, and admitted that the timber was gotten out by McKinley under a contract with appellant, but claimed to be in possession of a portion.of it at the time of the commencement of the action, and that it held the same to secure a lien for services performed in driving the property down the river, taking it up from the water, and piling, sorting, and otherwise preparing it for market. To this answer appellant demurred,, on the ground that it did not state facts sufficient to constitute a defense.
The demurrer raises the single question whether a corporation such as this respondent is entitled to a possessory lien for driving, piling, trimming, and sorting timber products under the provisions of chapter 328, p. 515, Laws 1905, as amended by chapter 114, p. 123, Laws 1907. Chapter 114 provides that whoever, at the request of the owner or legal possessor of any personal property, shall store, or care for, or contribute in any of the modes mentioned in the next section, to its preservation, care, or to the enhancement of its value, shall have a lien upon the same, but a voluntary surrender of possession shall extinguish the lien. By section 2 the lien exists with respect to four different classes of property: First, transporting property from one place to another as a common carrier or otherwise; second, keeping or storing property as a warehouseman or other bailee; third, keeping and caring for domestic animals; fourth, making, altering, or repairing any article, or expending’ any labor, skill, or material thereon. Provision is made for the sale of the property upon notice, personally served upon the owner if he can be found within the county, or by. mail.
*123These two chapters constitute a re-enactment and enlargement of the provisions of section 6246 and section 6247, G. S. 1894. The language is broad and comprehensive, and embraces the character of property which is the subject of this action. The answer states that the contractors, McKinley and his partner, were under agreement with appellant to drive these poles, ties, and timbers to Brainerd, to pile, trim and sort and prepare the same for market, and to load the same on the car; that respondent company, at the request of McKinley, carried out part of that contract by performing the service of taking the timber from the water and piling, trimming, sorting, and preparing it for the market. This work was fairly within the language of the statute. It was altering and expending labor upon it in order to prepare it for the market. Sections 3524-3540, R. L. 1905, provide for a lien by those who perform manual labor, or other personal services for hire, upon this class of property. Conceding, without deciding, that this statutory remedy was open to respondent, although a corporation, it was not the exclusive remedy. The log lien act provides a remedy for all persons contributing labor, and possession of the property is not a requisite to the establishment of the lien; whereas by chapter 114, p. 123, Laws 1907, possession is the essential feature to constitute a lien. Provision under section 3524 for all those who perform manual services without reference to possession, and under chapter 114 for parties, including corporations, by enforcement of a possessory lien, was within the legislative discretion.
Affirmed.